Exhibit 10.1

amendment No. 2 to CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is made
as of September 28, 2017, by and among Aptevo Therapeutics inc., a Delaware
corporation (“Aptevo Therapeutics”), APTEVO BIOTHERAPEUTICS LLC, a Delaware
limited liability company (“Aptevo BioTherapeutics”), APTEVO RESEARCH AND
DEVELOPMENT LLC, a Delaware limited liability company (“Aptevo R&D”, and Aptevo
R&D together with Aptevo Therapeutics and Aptevo BioTherapeutics, each
individually, a “Borrower” and collectively, the “Borrowers”), MIDCAP FINANCIAL
TRUST, a Delaware statutory trust, as Agent (in such capacity, together with its
successors and assigns, “Agent”) and the other financial institutions or other
entities from time to time parties to the Credit Agreement referenced below,
each as a Lender.

RECITALS

A.Agent, Lenders and Borrowers have entered into that certain Credit and
Security Agreement, dated as of August 4, 2016 (as amended by that certain
Amendment No. 1 to Credit and Security Agreement, dated as of May 11, 2017, and
as further amended, modified, supplemented and restated prior to the date
hereof, the “Original Credit Agreement” and as the same is amended hereby and as
it may be further amended, modified, supplemented and restated from time to
time, the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to
Borrowers in the amounts and manner set forth in the Credit Agreement.

 

B.Aptevo Therapeutics and Aptevo BioTherapeutics have entered into that by that
certain LLC Purchase Agreement, dated as of August 31, 2017, by and among such
Borrowers, Saol International Limited, a Bermuda company (“Purchaser”), and
Venus BioTherapeutics Sub LLC, a Delaware limited liability company (“Venus
Acquisition Subsidiary”), as amended, supplemented or otherwise modified prior
to the date hereof and a copy of which have been provided to the Agent (the
“Venus Purchase Agreement”).

 

C.Borrowers desire to consummate the transactions contemplated by (x) the
Purchase Agreement and (y) that certain Assignment and Assumption Agreement,
dated as of the date hereof, by and among Aptevo Therapeutics, Aptevo
BioTherapeutics, and Venus Acquisition Subsidiary (the “Assignment and
Assumption Agreement”), which, among other things, require (i) Aptevo
Therapeutics and Aptevo BioTherapeutics to assign to Venus Acquisition
Subsidiary all of the Assigned Assets and Assumed Liabilities (in each case, as
such terms are defined in the Assignment and Assumption Agreement) in accordance
with the terms and subject to the conditions set forth in the Assignment and
Assumption Agreement and (ii) Aptevo BioTherapeutics to sell all of the issued
and outstanding limited liability company interests of Venus Acquisition
Subsidiary to Purchaser in accordance with the terms and subject to the
conditions set forth in the Purchase Agreement (collectively, the “Venus Sale
Transaction”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended
hereby.  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (including those capitalized
terms used in the Recitals hereto).

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

2.Limited Consent and Waiver.  

(a)Subject to the terms and conditions set forth herein, Agent and each Lender
hereby consent to (i) the creation of Venus Acquisition Subsidiary, (ii) the
entry by Borrowers into the Venus Purchase Documents, including, for the
avoidance of doubt, the Venus Escrow Agreement and the funding of the Escrow
Amount (as defined in the Venus Purchase Agreement), and (iii) the consummation
by Borrowers of the Venus Sale Transaction.

(b)Subject to the terms and conditions set forth herein, notwithstanding Section
2.1(a)(ii)(B)(iii) of the Credit Agreement or any other provisions of the Credit
Agreement, Agent and each Lender hereby agree that no prepayment of the Term
Loans shall be required to prepay the Loans as a result of Borrowers’ receipt of
net cash proceeds from the consummation of the Venus Sale Transaction.

(c)Subject to the terms and conditions set forth herein, notwithstanding Section
4.11 of the Credit Agreement or any other provisions of the Credit Agreement,
Agent and each Lender hereby agrees that Borrowers shall not be required to join
Venus Acquisition Subsidiary as a Credit Party under the Financing Documents or
take other action as required by Section 4.11 of the Credit Agreement.

(d)Without limiting the consents set forth in Sections 2(a)-(c) above, Agent and
each Lender hereby waive, ab initio, any Default or Event of Default that
occurred solely as a result of Borrowers’ failure to comply with the provisions
of Section 4.11(d) in respect of Venus Acquisition Subsidiary on or prior to the
date hereof.

(e)The limited consents set forth in Sections 2(a)-(c) and the limited waiver
set forth in Section 2(d) are effective solely for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (i) be a
consent to any amendment, waiver or modification of any other term or condition
of the Credit Agreement or of any other Financing Document; (ii) prejudice any
right that Agent or Lenders have or may have in the future under or in
connection with the Credit Agreement or any other Financing Document; (iii)
constitute a consent to or waiver of any other past, present or future Default
or Event of Default or other violation of any provisions of the Credit Agreement
or any other Financing Documents, (iv) create any obligation to forbear from
taking any enforcement action, or to make any further extensions of credit or
(v) establish a custom or course of dealing among any of the Credit Parties, on
the one hand, or Agent or any Lender, on the other hand.

3.Amendments to Original Credit Agreement.  Subject to the satisfaction of the
conditions to effectiveness set forth in Section 5 below, the Original Credit
Agreement is hereby amended as follows:

(a)Section 1.1 of the Original Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order therein:

“Borrower Unrestricted Cash” has the meaning set forth in Section 6.1.

“Second Amendment” means that certain Amendment No. 2 to Credit and Security
Agreement, dated as of September 28, 2017, by and among Borrowers, Agent and the
Lenders.”

“Second Amendment Effective Date” means the first date that all of the
conditions in Section 5 of the Second Amendment are satisfied.”

“Venus Escrow Agreement” means the “Escrow Agreement”, as defined in the Venus
Purchase Agreement.

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

“Venus Purchase Agreement” has the meaning set forth in the Second Amendment.

“Venus Purchase Documents” means the Venus Purchase Agreement, the Venus Escrow
Agreement and each other material agreement and/or instrument executed by
Borrower in connection therewith.

(b)The definition of “Commercial Products” in Section 1.1 of the Original Credit
Agreement is hereby amended by deleting the words “each of the WinRho product,
HepaGam B product, the VARIZIG product,” in such definition.

(c)The following definitions in Section 1.1 of the Original Credit Agreement are
hereby amended and restated in their entirety as follows:

“Material Contracts” means (a) the Operative Documents, (b) Subordinated Debt
Documents, (c) the agreements listed on Schedule 3.17, (d) [reserved] (e) the
Venus Purchase Documents, and (f) any agreement or contract to which such Credit
Party or its Subsidiaries is a party the loss or termination of which would
reasonably be expected to result in a Material Adverse Effect.  

“Springing IP Event” means that, on any date, the Borrowers have allowed, as of
the close of business on any day, the aggregate Borrower Unrestricted Cash to be
less than $25,000,000.

“Term Loan Tranche 2 Commitment Termination Date” means the Second Amendment
Effective Date.

(d)Section 2.2(f) of the Credit Agreement is hereby amended by inserting “as in
effect on the Closing Date” following words Term Loan Commitment Amount in the
third line thereof.

(e)Section 6.1 of the Original Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order therein:

“Borrower Unrestricted Cash” means the aggregate amount of unrestricted cash and
cash equivalents of the Borrowers that (a) is held in the name of a Borrower in
a Deposit Account or Securities Account that is subject to a Deposit Account
Control Agreement or Securities Account Control Agreement, as applicable, in
favor of Agent at bank or financial institution located in the United States,
(b) is not subject to any Lien (other than Permitted Liens), and (c) are not
funds for the payment of a drawn or committed but unpaid draft, ACH or EFT
transaction.

(f)The definition of “Net Commercial Product Revenue” in Section 6.1 of the
Original Credit Agreement is hereby amended by replacing the words “Commercial
Products” in clause (a) thereof with the words “IXINITY product”.

(g)Article 6 of the Original Credit Agreement is hereby amended by adding a new
Section 6.3 and renumbering the existing Section 6.3 to Section 6.4;

Section 6.3Minimum Cash.  Borrower shall not permit the Borrower Unrestricted
Cash as of the close of business on any day after the Second Amendment Effective
Date to be less than $10,000,000.

(h)Section 6.4, as renumbered by clause (f) above, is hereby amended by adding
the words “bank statements” after the words “including, without limitation,” in
clause (b) thereof.

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

(i)Annex A is hereby replaced in its entirety by the new Annex A attached
hereto.  Without limiting the foregoing, the parties hereby agree that
notwithstanding anything to the contrary in the Credit Agreement that the Term
Loan Tranche 2 Commitments are hereby terminated as of the Second Amendment
Effective Date and, as of such date, no Lender shall have any obligation to make
any Term Loan Tranche 2 Loan in respect thereof.  

(j)Schedule 2.1 of the Original Credit Agreement is hereby replaced in its
entirety by the new Schedule 2.1 attached hereto.

(k)Schedule 6.2 of the Original Credit Agreement is hereby replaced in its
entirety by the new Schedule 6.2 attached hereto.

(l)Exhibit G to the Original Credit Agreement is hereby amended by replacing the
schedules thereto with the schedules set forth as Exhibit G-1 to this
Agreement.  Without limiting the foregoing, the parties agree that the schedules
to the executed Intellectual Property Security Agreement being held in escrow by
Agent will also be replaced by the schedules set forth as Exhibit G-1 to this
Agreement.

(m)Each Schedule to the Original Credit Agreement is hereby replaced in its
entirety by new correspondingly numbered Schedule attached hereto.

4.Representations and Warranties; Reaffirmation of Security Interest.

(a)Each Borrower hereby confirms, as of the Second Amendment Effective Date,
that each of the representations and warranties set forth in the Credit
Agreement is true and correct in all material respects (without duplication of
any materiality qualifier in the text of such representation or warranty) with
respect to such Borrower as of the date hereof except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date (without duplication of any materiality qualifier in the
text of such representation or warranty).  Each Borrower confirms and agrees
that, other than as specified in the Second Amendment, all security interests
and Liens granted to Agent continue in full force and effect, and that all
Collateral remains free and clear of any Liens, other than Permitted
Liens.  Nothing herein is intended to impair or limit the validity, priority or
extent of Agent’s security interests in and Liens on the Collateral, other than
as specified in the Second Amendment. Each Borrower acknowledges and agrees that
the Credit Agreement, the other Financing Documents and this Agreement
constitute the legal, valid and binding obligation of such Borrower, and are
enforceable against such Borrower in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.  

(b)As of the Second Amendment Effective Date, each of the representations and
warranties made in the Venus Purchase Documents by the Credit Parties and, to
the knowledge of Borrowers, the other Persons party thereto is true and correct
in all material respects, except to the extent that such representation or
warranty relates to a specific date, in which case such representation and
warranty shall be true as of such earlier date.

(c)As of the Second Amendment Effective Date, Borrower has delivered to Agent a
complete and correct copy of the Venus Agreement (including all schedules,
exhibits, amendments, supplements, modifications, assignments and all other
documents delivered pursuant thereto or in connection therewith).  No Credit
Party and, to the knowledge of Borrowers, no other Person party thereto is in
default in the performance or compliance with any provisions of the Venus
Purchase Agreement.  

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

5.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied (or waived in
writing by the Agent and the Lenders), as determined by Agent in its sole
discretion:

(a)Borrowers, Agent and Lenders shall have delivered to Agent this Agreement,
executed by an authorized officer of each such Person;

(b)Borrowers shall have delivered to Agent a duly executed copy of the Second
Amended and Restated Fee Letter, dated as of the date hereof, in form and
substance reasonably satisfactory to Agent;

(c)Agent shall have received payment in full of all applicable fees as set forth
in the Second Amended and Restated Fee Letter that are due and payable on or
prior to the Second Amendment Effective Date;

(d)Agent shall have received copies of the fully executed and delivered Venus
Purchase Documents;

(e)confirmation that the Venus Sale Transactions have been consummated, or will
be consummated on the date hereof in all material respects in accordance with
the terms of the Purchase Agreement and the other Venus Purchase Documents, each
in the form provided to Agent prior to the Second Amendment Effective Date.  The
Venus Purchase Agreement shall not have been amended or waived or modified since
its original date of execution in a manner materially adverse to the Lenders or
Agent, in their or its capacity as such, without the written consent of the
Agent;

(f)all representations and warranties of Borrowers contained herein shall be
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);

(g)except for any Default or Event of Default expressly waived pursuant to
Section 2(d), prior to and after giving effect to the agreements set forth
herein and the consummation of Venus Sale Transaction, no Default or Event of
Default shall exist under any of the Financing Documents; and

(h)receipt by Agent of UCC searches considered reasonably necessary by
the  Agent and other evidence as requested by Agent that no Liens exist other
than Permitted Liens.

6.Collateral Release.  Effective upon the Closing (as such term is defined in
the Venus Purchase Agreement) and the occurrence of the Second Amendment
Effective Date, all Liens (if any) in favor of the Agent (for the benefit of
Lenders) on the equity interests of the Venus Acquisition Subsidiary (the “Venus
Equity”) and the Assigned Assets shall be and hereby are released.  The Credit
Parties expressly acknowledge and agree that the release set forth in this
Section 6 is a partial release, which does not release any Credit Party or
Collateral (other than the Assigned Assets), and does not affect any rights of
Agent or any Lender, or any Obligations of the Credit Parties or any of their
respective Affiliates and/or Subsidiaries, or any other obligor in connection
with any Loan, the Financing Documents, or any other outstanding credit
facility.  If reasonably requested by a Borrower, Agent shall, at Borrower’s
sole cost and expense, deliver to Borrowers such notices, affidavits or other
instruments as may be reasonably required to release the Venus Equity and/or the
Assigned Assets of record in any relevant filings offices.

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

7.Lender Release.  In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself and all of its respective parents, subsidiaries, affiliates,
members, managers, predecessors, successors, and assigns, and each of their
respective current and former directors, officers, shareholders, agents, and
employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the date hereof (and not, for the avoidance of doubt, arising at any time
hereafter).  Each Borrower acknowledges that the foregoing release is a material
inducement to Agent’s and each Lender’s decision to enter into this Agreement
and agree to the modifications contemplated hereunder, and has been relied upon
by Agent and Lenders in connection therewith.

8.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents (other than as expressly set forth in Section
2) or any of Agent’s rights and remedies in respect of such Defaults or Events
of Default (other than as expressly set forth in Section 2).  This Agreement
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

9.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by such Borrower.  Each Borrower covenants and agrees
to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing Documents, notwithstanding any prior course of
conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.  

10.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.    

(b)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification) of the Credit Agreement are incorporated herein
by reference to the same extent as if reproduced herein in their entirety.

(c)THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW,

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

(d)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED
IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(e)EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

(f)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(g)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(h)Entire Agreement.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(i)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(j)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]  

 

 

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.  

 

 

 

AGENT:

MIDCAP FINANCIAL TRUST,

 

as Agent

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:

/s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

 

 

 

 

 






 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

LENDER:

MIDCAP FINANCIAL TRUST

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:

/s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 



 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

LENDER:

APOLLO INVESTMENT CORPORATION

 

 

 

By: Apollo Investment Management, L.P., as Advisor

 

 

 

By: ACC Management, LLC, as its General Partner

 

 

 

 

 

By:

/s/ Tanner Powell

 

Name: Tanner Powell

 

Title: Authorized Signatory

 






 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 


LENDER:

FLEXPOINT MCLS SPV LLC

 

 

 

 

 

By:

/s/ Daniel Edelman

 

Name: Daniel Edelman

 

Title: Vice President

 






 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

LENDER:

ELM 2016-1 TRUST

 

 

 

 

 

By:

MidCap Financial Services Capital

 

Management, LLC, as Servicer

 

 

 

By:

/s/ John O’Dea

 

Name: John O’Dea

 

Title: Authorized Signatory

 






 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

BORROWERS:

APTEVO THERAPEUTICS INC.

 

 

 

By:

/s/ Marvin White

 

Name: Marvin White

 

Title: President and Chief Executive Officer

 

 

 

 

 

By:

/s/ Marvin White

 

Name: Marvin White

 

Title: President

 

 

 

 

 

Aptevo Research and Development LLC

 

 

 

 

 

By:

/s/ Marvin White

 

Name: Marvin White

 

Title: President

 

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

Annex A to Credit Agreement (Commitment Annex)

Lender

Term Loan Tranche 1 Commitment Amount

Term Loan Tranche 1 Commitment Percentage

Term Loan Tranche 2 Commitment Amount

Term Loan Tranche 2 Commitment Percentage

Elm 2016-1 Trust

$10,285,714.29

51.43%

$0

0%

MidCap Financial Trust

$0

0%

$0

0%

Apollo Investment Corporation

$8,571,428.57

42.86%

$0

0%

Flexpoint MCLS SPV LLC

$1,142,857.14

5.71%

$0

0%

TOTALS

$20,000,000

100%

$0

0%

 

 

 




 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

Schedule 2.1 – Amortization


Commencing on the Applicable Amortization Start Date and continuing on the first
day of each calendar month thereafter, Borrower shall pay to Agent as a
principal payment on the Term Loans an amount equal to the Applicable
Amortization Payment Amount.  Notwithstanding the foregoing, the entire
remaining outstanding principal balance under each of the Term Loans shall
mature and be due and payable upon the Termination Date.  

 

For purposes hereof of this Schedule 2.1 the following terms shall have the
following meanings:

 

“Applicable Amortization Start Date” means:

 

 

(a)

If Borrower has not satisfied the Initial Extension Conditions, August 1, 2018;
or

 

(b)

If Borrower has satisfied the Initial Extension Conditions, February 1, 2019;
provided that, if for any of the Defined Periods ending on June 30, 2018,
September 30, 2018 or December 31, 2018, respectively, Borrower fails to deliver
a Compliance Certificate in accordance with Section 6.4 demonstrating to Agent’s
reasonable satisfaction that Borrower’s Net Commercial Product Revenue for such
Defined Period is greater than or equal $16,000,000, then the Applicable
Amortization Start Date shall be deemed to have occurred on the first day of the
calendar month following the end of such Defined Period and Borrower shall
immediately pay to Agent true up principal payments in the amount of the
Applicable Amortization Payment Amount for (i) the month in which the Applicable
Amortization Start date was deemed to have occurred and (ii) each month
commencing thereafter and prior to the date on which such Compliance Certificate
was delivered (such true up payments shall, for the avoidance of doubt, be in
addition to the Applicable Amortization Payment Amounts that shall be due and
payable for each month commencing after the delivery of the applicable
Compliance Certificate in accordance with the terms hereof).  

 

“Applicable Amortization Payment Amount” means, with respect to the Applicable
Amortization Start Date, the amount specified in the table below”

 

Applicable Amortization Start Date

Applicable Amortization Payment Amount

August 1, 2018

$666,666.67

October 1, 2018

$714,285.71

January 1, 2019

$800,000.00

February 1, 2019

$833,333.33

 

“Initial Extension Conditions” means: (a) Borrower shall have delivered, by July
30, 2018, interim financial reporting, certified by a Responsible Officer of
Borrower, that demonstrates to Agent’s reasonable satisfaction that Borrowers’
Net Commercial Product Revenue for the Defined Period ending on June 30, 2018 is
greater than or equal to $16,000,000 (it being understood that such financial
reporting shall be subject to correction by Borrowers, as necessary, in
connection with Borrower’s delivery of its financial statements in accordance
with Section 4.1(b) for the period ending June 30, 2018) and (b) no Default or
Event of Default has occurred and is continuing as of August 1, 2018.

 

 

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

Schedule 6.2 – Minimum Net Commercial Product Revenue Schedule

 

Defined Period Ending

Minimum Net Commercial Product Revenue Amount

30-Sep-16

$0

31-Dec-16

$0

31-Mar-17

$0

30-Jun-17

$0

30-Sep-17

$10,184,000

31-Dec-17

$10,200,000

31-Mar-18

$11,328,000

30-Jun-18

$11,600,000

30-Sep-18

$13,574,000

31-Dec-18

$15,298,000

31-Mar-19

$16,529,915

30-Jun-19

$17,366,046

30-Sep-19

$18,306,693

31-Dec-19

$19,282,180

31-Mar-20

$20,175,132

30-Jun-20

$21,195,649

30-Sep-20

$22,343,730

31-Dec-20 and the last day of each calendar quarter occurring thereafter

$23,534,333

 

 

 

 

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833

--------------------------------------------------------------------------------

 

Exhibit G-1 – Schedules to Intellectual Property Security Agreement

 

MidCap / Aptevo / Amendment No. 2 to Credit Agreement

\\DC - 036639/000031 - 10670833